UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2059


TONI CLARK,

                  Plaintiff – Appellant,

             v.

NATIONAL CREDIT UNION ADMINISTRATION,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-00779-TSE-JFA)


Submitted:    November 19, 2009             Decided:   December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Toni Clark, Appellant Pro Se.     Bernard G. Kim, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Toni Clark appeals the district court’s order denying

her motion to remand to state court and dismissing her civil

complaint against the National Credit Union Administration for

lack   of   subject   matter   jurisdiction.    We   have   reviewed   the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.        Clark v. Nat’l Credit

Union Admin., No. 1:09-cv-00779-TSE-JFA (E.D. Va. filed Aug. 28,

2009 & entered Sept. 1, 2009).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                    2